TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 11, 2015



                                       NO. 03-14-00264-CV


                                 ColorSciences, LLC, Appellant

                                                  v.

                           Gordon Group Enterprises, LTD, Appellee




            APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on December 13, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Appellant

shall pay all costs relating to this appeal, both in this Court and the court below.